PER CURIAM.
Appellant challenges an order denying his motion seeking postconviction relief pursuant to Florida Rule of Criminal Procedure 3.800(a). Although the trial court has determined that appellant was sentenced to a specific term pursuant to the provisions of a negotiated plea agreement, the trial court has not attached documents conclusively showing that appellant is entitled to no relief under Heggs v. State, 759 So.2d 620 (Fla.2000). Accordingly, we reverse and remand for the trial court to either attach documents conclusively showing that appellant is entitled to no relief or *697reconsider the motion pursuant to Heggs. See Linderman v. State, 770 So.2d 1256 (Fla. 1st DCA 2000).
REVERSED AND REMANDED with directions.
BARFIELD, VAN NORTWICK and POLSTON, JJ., concur.